Citation Nr: 1241312	
Decision Date: 12/04/12    Archive Date: 12/12/12

DOCKET NO.  09-28 540	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, New Hampshire


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Haddock, Associate Counsel 







INTRODUCTION

The Veteran had active service in the United States Marine Corps (USMC) from September 2001 to September 2005.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in White River Junction, Vermont.  Jurisdiction over the case was subsequently returned to the VA RO in Manchester, New Hampshire.  

The Board notes that, in addition to the paper claims file, there is a Virtual VA electronic claims file associated with the Veteran's claim.  A review of the documents in the electronic file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal. 

A review of the record shows that the Veteran filed a timely notice of disagreement with the March 2008 denials of entitlement to service connection for bilateral hearing loss disability, posttraumatic stress disorder (PTSD), residuals of a fractured nose, and a left ankle disability.  In June 2009, the Veteran was issued a statement of the case (SOC) with respect to these issues.  In his August 2009 substantive appeal, the Veteran specifically limited his appeal to the issues of entitlement to service connection for PTSD, residuals of a fractured nose, and tinnitus.  As the issues of entitlement to service connection for bilateral hearing loss disability and a left ankle disability were specifically excluded from the substantive appeal, these issues are not properly before the Board and the Board has limited its consideration accordingly.  

With regard to the issues of entitlement to service connection for PTSD and residuals of a fractured nose, the Board notes that in a February 2010 rating decision, the Veteran was granted entitlement to service connection for both of those disabilities.  There is no indication from the record that the Veteran has expressed his disagreement with the disability ratings assigned in that decision.  Therefore, this is considered to be a full grant of the benefits sought on appeal and the Board has limited its consideration accordingly. 

REMAND

The Board finds that additional development is required before the Veteran's claim on appeal is decided.  

A review of the record shows that in January 2009, the Veteran was seen at the VA Medical Center for an audiology consultation.  At that time, the Veteran reported that he had been exposed to hazardous noise in the form of explosions, grenades, tanks, aircraft, and live arms fire while in active service.  It was noted in the treatment notes that the Veteran had described experiencing symptoms of bilateral tinnitus.  There was no formal diagnosis made at that time.  

In his August 2009 substantive appeal, the Veteran reported that he had constant ringing in his ears and that he had never had this problem prior to his service in the USMC.  He reported exposure to hazardous noise during active service in the form of close contact with improvised explosive device (IED) explosions, taking part in blowing up weapons caches, and being in the vicinity of large and small arms fire.

A review of the Veteran's DD Form 214 shows that his military occupational specialty (MOS) while in active service was rifleman.  Additionally, a review of the record shows that the Veteran served in both Haiti and Iraq during his period of active service.  Therefore, the Board concedes the Veteran's exposure to hazardous noise while in active service.  

Furthermore, the Board notes that the Veteran is competent to report when he first experienced symptoms of tinnitus and that they have continued since his active service.  Heuer v. Brown, 7 Vet. App. 379, 384 (1995); Falzone v. Brown, 8 Vet. App. 398, 403 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  Moreover, the Board has found the Veteran to be credible.

In light of the Veteran's conceded exposure to hazardous noise during active service and his complaints of experiencing tinnitus as a result of such exposure, the Board finds that the Veteran should be afforded a VA examination to determine the nature and etiology of any currently present tinnitus.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Additionally, current treatment records should be obtained before a decision is rendered in this case.  

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1. The RO or the AMC should undertake appropriate development to obtain any other outstanding, pertinent medical records.

2. Then, the Veteran should be afforded a VA examination by an examiner with sufficient expertise to determine the nature and etiology of any tinnitus present during the period of the claim.  The Veteran's claims file and any pertinent evidence in Virtual VA that is not contained in the claims file should be made available to and reviewed by the examiner.  Any indicated studies should be performed.  

Based upon the examination results and the review of the record, the examiner should provide an opinion with respect to any tinnitus present during the period of the claim as to whether there is a 50 percent or better probability that the disability is etiologically related to the Veteran's active service, to specifically include the Veteran's exposure to hazardous noise during such service.

The supporting rationale for all opinions expressed must be provided.  

3. The RO or the AMC should undertake any other development it determines to be warranted.

4. Then, the RO or the AMC should readjudicate the Veteran's claim on appeal based on a de novo review of the record.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, a Supplemental Statement of the Case should be furnished to the Veteran and he should be afforded the requisite opportunity to respond.  Thereafter, if indicated, the case should be returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.  

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

